Exhibit 10.47
Officer Form as of 2/25/20


THERMO FISHER SCIENTIFIC INC.


NONSTATUTORY STOCK OPTION AGREEMENT




Granted Under
[NAME OF EQUITY INCENTIVE PLAN]






1. Grant of Option.


This agreement evidences the grant by Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), on [ ], 20[ ] (the “Grant Date”) to [ ] (the
“Participant”), an employee, officer, consultant, or director of the Company or
one of its Subsidiaries, of an Option to purchase, in whole or in part, on the
terms provided herein and in the Company’s [Name of Equity Incentive Plan] (the
“Plan”), a total of [ ] shares (the “Shares”) of common stock, $1.00 par value
per share, of the Company (“Common Stock”) at $[ ] per Share. Unless earlier
terminated, this Option shall expire at 5:00 p.m., Eastern time, on [_______]
(the “Final Exercise Date”).


It is intended that the Option evidenced by this agreement shall not be an
incentive stock Option as defined in Section 422 of the Code. Except as
otherwise indicated by the context, the term “Participant”, as used in this
Option, shall be deemed to include any person who acquires the right to exercise
this Option validly under its terms. Capitalized terms used in this Agreement
and not otherwise defined shall have the same meaning as in the Plan.


2. Vesting Schedule. Except as otherwise provided in paragraphs (c) through (f)
of Section 3 below and the Plan, this Option will become exercisable (“vest”) as
to__________________. [The vesting of this Option shall be in accordance with
the provision of the Plan. In the event of this Option vests based solely on the
passage of time, insert the following in the blank above: "[ ]% of the original
number of Shares on the [____] anniversary of the Grant Date (the “First Vesting
Date”) and as to an additional [ ] % of the original number of Shares at the end
of [each] anniversary of the Grant Date following the first anniversary of the
Grant Date until the [__________] anniversary of the Grant Date"] provided that
on each such vesting date the Participant is, and has been at all times since
the Grant Date, an employee, officer or director of, or consultant or advisor
to, the Company (an “Eligible Participant”). The right of exercise shall be
cumulative so that to the extent the Option is not exercised in any period to
the maximum extent permissible it shall continue to be exercisable, in whole or
in part, with respect to all Shares for which it is vested until the earlier of
the Final Exercise Date or the termination of this Option under Section 3
hereof.


3. Exercise of Option.





--------------------------------------------------------------------------------

Exhibit 10.47
(a) Form of Exercise. Each election to exercise this Option shall be in
accordance with the instructions provided from time to time by the Company. The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this Option may be for any fractional share.


(b) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (c)-(f) below, the right to exercise this Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this Option shall be exercisable only to the extent that
the Participant was entitled to exercise this Option on the date of such
cessation.


(c) Death or Disability. If the Participant’s employment with the Company or a
Subsidiary is terminated by reason of death or “disability” (as defined below)
prior to the Final Exercise Date while he or she is an Eligible Participant,
this Option shall vest and become 100% exercisable upon the date of such
termination due to death or disability and the right to exercise this Option
shall terminate one year following such date (but in no event after the Final
Exercise Date). For the purposes of this Agreement, a Participant shall be
deemed to be "disabled" at such time as the Participant is receiving disability
benefits under the Company's Long Term Disability Coverage, as then in effect.


(d) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company or a Subsidiary for “Cause” (as defined below), the
right to exercise this Option shall terminate immediately upon the effective
date of such discharge. The Participant shall be considered to have been
discharged for Cause if the Company determines, within thirty (30) days after
the Participant's resignation, that discharge for Cause was warranted.


(e) Retirement. If the Participant "retires" from the Company or a Subsidiary
prior to the Final Exercise Date then, subject to Section 3(d) above, this
Option shall vest and become 100% exercisable upon the date of such retirement
and the right to exercise this Option shall terminate on the Final Exercise
Date, provided that the retirement date occurs at least two years after the
Grant Date. For the purposes of this Agreement, a Participant shall be deemed to
have "retired" (i) in the event of a non-employee director of the Company, when
he or she ceases to be a director of the Company and (ii) in the event of an
employee of the Company or a Subsidiary, upon his or her resignation from
employment with the Company or a Subsidiary either (A) after the age of
fifty-five (55) and the completion of ten (10) continuous years of service to
the Company or a Subsidiary comprising at least twenty (20) hours per week or
(B) after the age of sixty (60) and the completion of five (5) continuous years
of service to the Company or a Subsidiary comprising at least twenty (20) hours
per week. For purposes of this Agreement and for the sake of clarity, subject to
execution of a release of claims in a form acceptable to the Company, the
Participant may seek to re-characterize any termination of employment initiated
by the Company, or a subsidiary of the Company, that is not a “termination for
Cause” as a voluntary termination by reason of retirement, in which case the
Participant shall not be entitled to receive any severance or other benefits
that would have otherwise been provided by the Company to the Participant
pursuant to any agreement between the Company and the Participant or any Company
policy. Any such determination shall be made by the Committee in its sole
discretion.





--------------------------------------------------------------------------------

Exhibit 10.47
(f) Change in Control Event. If the Participant’s employment or service is
terminated by the Company or any Subsidiary without “Cause” (as defined below)
or by the Participant for “Good Reason” (as defined in the Plan), in each case
within 18 months following a Change in Control Event, this Option shall vest and
become 100% exercisable upon the date of such termination of employment or
service and the right to exercise this Option shall terminate one year following
such date (but in no event after the Final Exercise Date).


4. Withholding. No Shares will be issued pursuant to the exercise of this Option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this Option in
accordance with the instructions provided from time to time by the Company;
provided, however, except as otherwise permitted by the Board, the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income).


5. Nontransferability of Option. This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant. Notwithstanding the foregoing, the Company
consents to the gratuitous transfer of this Option by the Participant to or for
the benefit of any immediate family member, family trust or family partnership
established solely for the benefit of the Participant and/or an immediate family
member thereof; provided that with respect to such proposed transferee the
Company would be eligible to use a Form S-8 for the registration of the sale of
the Common Stock subject to such Option under the Securities Act of 1933, as
amended; and provided further that the Company shall not be required to
recognize any such transfer until such time as the Participant and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement.


6. Provisions of the Plan. This Option is subject to the provisions of the Plan,
a copy of which is furnished to the Participant with this Option.


7. No Right To Employment or Other Status. The grant of this Option shall not be
construed as giving the Participant the right to continued employment or any
other relationship with the Company or Subsidiary. The Company and Subsidiaries
expressly reserve the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this Agreement, except as expressly provided herein.


8. Clawback. In accepting this Option, the Participant expressly agrees to be
bound by, and subject to, the following clawback policy and any clawback policy
that the Company has in effect or may adopt in the future


(a) The Option is intended to align the Participant’s long-term interests with
those of the Company. Accordingly, subject to Addendum A and unless otherwise
expressly provided in



--------------------------------------------------------------------------------

Exhibit 10.47
the Plan or any other applicable agreement, plan, or policy, and to the extent
permitted by applicable law, the Company may terminate any unsettled portion of
the Option, whether vested, unvested or unexercised (“Termination”), recapture
any Shares acquired pursuant to the Option (“Recapture”), or require the
Participant to reimburse the Company for any and all amounts realized from the
acquisition or disposition of Shares acquired pursuant to the Option
(“Reimbursement”), upon the occurrence of any of the following events
(collectively, the “Conditions”):


(i) the Participant has engaged in misuse of the Company’s confidential
information and/or conduct in breach of any (A) confidentiality obligation to
the Company under any agreement between the Company and the Participant, or any
policy or plan of the Company, including but not limited to, the Company’s
standard form of Information and Invention Agreement applicable to such
Participant, or (B) applicable noncompetition or nonsolicitation obligation to
the Company under any applicable agreement between the Company and the
Participant, or any policy or plan of the Company, including but not limited to
the Company’s standard form of Noncompetition Agreement applicable to such
Participant;


(ii) the Participant has been terminated for willfully engaging in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company (“Cause”). For purposes of the foregoing, no act or failure to act
by the Participant shall be considered “willful” unless it is done or omitted to
be done, in bad faith and without reasonable belief that the Participant’s
action or omission was in the best interests of the Company; or


(iii) during his or her employment, the Participant (A) has rendered services to
or otherwise directly or indirectly engaged in or assisted, any organization or
business that, in the judgment of the Company in its sole and absolute
discretion, is against the interest of the Company or one of its Affiliates; or
(B) has engaged in activities that are materially prejudicial to or in conflict
with the interests of the Company, including any breaches of fiduciary duty or
the duty of loyalty.


For purposes of this Section 8, “Option Benefits” shall mean any and all amounts
realized from the acquisition or disposition of Shares acquired pursuant to the
Option, including any sales proceeds and/or dividends.


(b) Prior to the issuance of any Shares upon settlement of the Option pursuant
to this Agreement, the Participant shall, if requested in writing by the
Company, certify on a form acceptable to the Company that the Participant is in
compliance with the terms and conditions of this Agreement and with the
obligations contained in the Plan, or any other relevant agreement, plan, or
contract listed in Section 8(a).


(c) Within ten (10) calendar days after receiving notice from the Company of any
such activity described in Section 8(a) of this Agreement, the Participant shall
either deliver to the Company the applicable Shares or make a cash payment to
the Company equal to the Option Benefits. For purposes of the Company's exercise
of its Recapture and/or Reimbursement rights hereunder, the Participant
expressly and explicitly authorizes the Company to issue instructions, on the
Participant's behalf, to any other brokerage firm and/or third-party
administrator engaged



--------------------------------------------------------------------------------

Exhibit 10.47
by the Company to hold Shares and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company.


(d) Notwithstanding the foregoing provisions of this Section 18, the Company
may, in its sole and absolute discretion, choose to refrain from exercising its
rights of Termination, Recapture and/or Reimbursement with respect to any
particular act of the Participant or with respect to any other participant in
the Plan, and its determination to refrain from exercising such rights shall not
in any way reduce or eliminate the Company’s authority to exercise its rights of
Termination, Recapture and/or Reimbursement with respect to any other act of the
Participant. Nothing in this Section 8 shall be construed to impose obligations
on the Participant to refrain from engaging in lawful competition with the
Company after the termination of employment that does not violate the
Conditions, other than any obligations that are part of any applicable separate
agreement between the Company and the Participant or that arise under applicable
law.


Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company shall not seek to exercise its rights of Termination, Recapture or
Reimbursement relating to any Options that were settled more than twelve (12)
months prior to the date of the Participant's act or omission set forth in
Section 8(a). All Options shall be subject to the Company's rights of
Termination, Recapture and/or Reimbursement to the extent required by applicable
law, including but not limited to Section 10D of the Securities Exchange Act of
1934.


9. Governing Law. Except as provided in Addendum A, this Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
without regard to any applicable conflicts of laws and in the event of a dispute
related to or arising out of this Agreement, the parties submit to the exclusive
jurisdiction and venue of the Delaware federal and Chancery Courts.


10. Affirmative Acceptance of Award. As a condition to the grant of this Option,
the Participant must affirmatively accept this Option and Agreement by logging
onto Fidelity’s website at www.netbenefits.fidelity.com and completing the
acceptance procedures reflected therein by no later than one day prior to the
First Vesting Date (the “Award Acceptance Deadline”). If the Participant fails
to accept this Option and Agreement by the Award Acceptance Deadline, this Award
automatically will be forfeited and immediately terminate without any further
action by the parties.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------

Exhibit 10.47
IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.



THERMO FISHER SCIENTIFIC INC.

Dated: _________By:
____________________________________Name:____________________Title:_______________________










--------------------------------------------------------------------------------

Exhibit 10.47
Addendum A


1. Massachusetts.


For Participants domiciled in the State of Massachusetts, the following language
shall be added to Section 8(a)(i) of this Agreement:


Notwithstanding Section 9 of this Agreement, for any Termination, Recapture,
and/or Reimbursement that is based, in whole or in part, on the Participant’s
breach of a noncompete agreement or nonsolicitation obligation, such disputes
shall be governed by and interpreted in accordance with the laws of the State of
Massachusetts, and any dispute arising out of the Agreement shall be asserted
exclusively in the federal or state courts located in or covering the county in
which the employee resides within the State of Massachusetts, and the Parties
hereby submit to the personal jurisdiction and venue of those state and federal
courts.


2. California.


For Participants domiciled in the State of California, Section 8(a)(i)(B) of
this Agreement shall not apply except to the extent a noncompetition and/or
non-solicitation agreement exists and is subject to California Business &
Professions Code section 16601 et seq.






*********************************



